IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

AVALON'S ASSISTED LIVING               NOT FINAL UNTIL TIME EXPIRES TO
LLC d/b/a AVALON'S                     FILE MOTION FOR REHEARING AND
ASSISTED LIVING,                       DISPOSITION THEREOF IF FILED

      Appellant,                       CASE NO. 1D15-1153

v.

AGENCY FOR HEALTH CARE
ADMINISTRATION,

     Appellee.
_____________________________/

Opinion filed March 4, 2016.

An appeal from The Agency for Health Care.
Elizabeth Dudek, Secretary.

John E. Terrel of John E. Terrel, P.A., Tallahassee, for Appellant.

Tracy Cooper George, Chief Appellate Counsel, Agency for Health Care
Administration, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF, and THOMAS, J.J., CONCUR.